Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 18-19, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1 & 18-19 that includes 
Claim 1:
…
“
A data processing device for detecting motion in a sequence of video frames each comprising one or more blocks of pixels, the data processing device comprising: a sampling unit configured to determine image characteristics by point sampling at a set of sample points of a block in a current frame of said sequence; a feature generation unit configured to form a current feature for the block in dependence on the determined image characteristics, the current feature having a plurality of values derived from the sample points; and motion detection logic configured to generate a motion output for the block by comparing the current feature for the block to a learned feature representing historical feature values for the block in frames of said sequence previous to said current frame.
”
Claim 18:
…
“
A method of detecting motion in a sequence of video frames each comprising one or more blocks of pixels, the method comprising: identifying image characteristics by point sampling at a set of sample points of a block in a current frame of said sequence; forming a current feature for the block in dependence on the identified image characteristics, the current feature having a plurality of values derived from the sample Serial No. 16/510,509 Page 5 points; and generating a motion output for a block by comparing the current feature for the block to a learned feature having a plurality of values representing historical feature values for the block in frames of said sequence previous to said current frame.
”
Claim 19:
…
“
A non-transitory computer readable storage medium having stored thereon a computer readable dataset description of an integrated circuit that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture a data processing device embodied in hardware on an integrated circuit, the data processing device for detecting motion in a sequence of video frames each comprising one or more blocks of pixels, the data processing device comprising: a sampling unit configured to determine image characteristics by point sampling at a set of sample points of a block in a current frame of said sequence; a feature generation unit configured to form a current feature for the block in dependence on the determined image characteristics, the current feature having a plurality of values derived from the sample points; and motion detection logic configured to generate a motion output for a block by comparing the current feature for the block to a learned feature representing historical feature values for the block in frames of said sequence previous to said current frame.
”
Regarding dependent claims 2- 17 these claims are allowed because of their dependence on independent claims 1 & 18-19 which has been deemed allowable subject matter above.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661